 SHIEI.D-PACIFIC, LTD.Shield-Pacific, Ltd. and West Hawaii Concrete, Ltd.and Operating Engineers Local Union No. 3, Inter-national Union of Operating Engineers, AFL-CIO.Case 37-CA- 1464September 26, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn April 5, 1979, Administrative Law Judge DavidG. Heilbrun issued the attached Decision in this pro-ceeding. Thereafter, Respondents filed exceptions anda supporting brief, and the General Counsel filedcross-exceptions and a brief. Respondents also filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondents, Shield-Pacific, Ltd. and West Hawaii Concrete, Ltd., Kailua-Kona and Waimea, Hawaii, their officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:1. Substitute the following for paragraph (d):"(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights under Section 7 of the Act."I Respondents have excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an administrative law judge's resolutions with respect to credibility un-less the clear preponderance of all of the relevant evidence convinces us thatthe resolutions are incorrect. Standard Drv Wall Products, Inc., 91 NLRB544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findings.2 We find merit in the General Counsel's cross-exception to the Adminis-trative Law Judge's failure to require affirmatively that Respondents recog-nize and bargain with the Union and give retroactive application to the1977-80 collective-bargaining agreement. Accordingly, we shall modify theOrder in this respect.Also, in light of our recent determination in Hickmott Foods, Inc.. 242NLRB 1357 (1979), we shall change the broad order recommended by theAdministrative Law Judge to a narrow order.2. Insert the following as paragraph 2(a) and re-letter the subsequent paragraphs accordingly:"(a) Upon request. recognize and bargain with Op-erating Engineers Local Union No. 3. InternationalUnion of Operating Engineers, AFL-CIO. in the unitherein found appropriate and give retroactive appli-cation to the existing collective-bargaining agree-ment."3. Substitute the attached notice for that of theAdministrative Law Judge.APPEN D)1XNO I CE To EMPI.OYitiSPOStlD) BY ORDER OF ITlHENAIIONAE LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIL.L NOT refuse to recognize OperatingEngineers Local Union No. 3, InternationalUnion of Operating Engineers. AFL-CIO. andto honor and apply the current collective-bar-gaining agreement with this Union. which is ef-fective to February 29, 1980, and covers the fol-lowing unit for which this Union is exclusiverepresentative:All employees employed on the Island of Ha-waii, State of Hawaii, excluding office clericalemployees, professional employees, watchmen,and supervisors as defined in the Act.WE WILL NOT lay off or in any other mannerdiscriminate against employees to discouragetheir membership in the Union, or in any otherlabor organization.WE WILL NOT tell employees that continuedmembership in the Union will limit their oppor-tunity for return to work.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights under Section 7 ofthe Act.WE WILL, upon request, recognize and bargainwith the Union in the unit found appropriateabove and give retroactive application to the ex-:sting collective-bargaining agreement.WE WILL offer Charles Aiu, Anthony Aki,Claude Caravalho, Lloyd Case, Clifford Denis.Melvin Fujihara, Perfecto Ganancial, AlvinHao, Francis Hao, Abraham Keanaaina, DavidLewi, Takita Okubo, Joseph Ontiveros, andJames Santos immediate and full reinstatementto their former positions or, of those jobs nolonger exist, to substantially equivalent positionsof employment without prejudice to seniority orother rights and privileges previously enjoyed,and WE WILL make them whole, with interest,245 NLRB No. 51409 DECISIONS OF NATIONAL LABOR RELATIONS BOARDalong with Herbert Alapai, Raymond Branco,Berkley Kala, Raymond Kaluau, David Kauhi,Virgil Macy, Albert Mitchell, Charles Mitchell,Fred Solomon, and Kenneth Wersing for lossesin pay resulting from their being laid off on No-vember 1, 1977, and along with Harvard Kane-shiro for loss in pay resulting from his not beingreinstated or rehired by us on or after March 1,1978, with interest.SHIELD-PACIFIC, LTD.WEST HAWAII CONCRETE, LTD.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard in Kailua-Kona, Hawaii, during late Sep-tember 1978, and was based on an amended complaint al-leging that West Hawaii Concrete, Ltd., as alter ego of, or inthe alternative successor to, Shield-Pacific, Ltd., both enti-ties having been denominated together in the complaint ascollective Respondents, and sometimes so called in this de-cision, violated Section 8(a)(1), (3), and (5) of the Act byfailing and refusing to bargain collectively with OperatingEngineers Local Union No. 3, International Union of Oper-ating Engineers, AFL-CIO, called the Union. by discrimi-natorily discharging or laying off numerous employees be-cause of their membership in or activities on behalf of theUnion and in order to avoid Respondent's asserted duty tobargain with the Union, and by various coercive utterancesmade to employees following which Respondents main-tained and gave effect to an invalid no-solicitation rule.Upon the entire record,' my observation of the witnesses,and consideration of post-hearing briefs2read in connectionwith Respondent West Hawaii Concrete's post-hearing mo-tion to strike I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWFrom 1968 and 1977 Shield-Pacific was engaged in theproduction and sale of ready-mix concrete, concrete block,aggregate, and related products at its plants and quarrieslocated in Kailua-Kona, Waimea, and Hilo on the Island ofHawaii.4 Prior to April 1974, Charles Menning was pres-Various errors in this lengthy transcript are evident from the context inwhich they appear, or do not otherwise affect sense of the record as towarrant itemizing.2 Pursuant to Sec. 102.42 of the Board's Rules and Regulations, I draw onmany portions of General Counsel's post-heanng brief. deeming it a perti-nent, lucid, well-organized expression of "proposed findings and conclu-sions." as equivalent to findings of fact and conclusions of law.'The motion to strike is denied, as it intrinsically lacks merit, constitutesan unauthorized partial reply brief, and chiefly because the case shall bedecided on grounds other than those addressed by the motion.4 Based on operations conducted in western portions of the Island of Ha-waii, State of Hawaii, where at all material times both Shield-Pacific. Ltd..and West Hawaii Concrete, Ltd., have successively engaged in this categoryof business. and have each annually received gross revenue in excess of$500,000, while purchasing and receiving goods and materials valued in ex-cess of $50,000 from suppliers located within the State of Hawaii which, inident of Shield-Pacific, in charge of day-to-day operations.Robert McClean, holder of an ownership and managerialinterest in this Company since 1968, assumed presidency ofShield-Pacific on April I, 1974, and has been in overallcharge of its operations since then. Shield-Pacific's officersare Robert McClean, president, and his wife JeanetteMcClean, secretary-treasurer. Its directors are RobertMcClean, Jeanette McClean, and an individual namedClark Guild. A holding company, Shield American. Inc..owns 95 percent of Shield-Pacific's stock and is in the pro-cess of acquiring the remaining 5 percent. Robert McCleanowns approximately 60 percent of Shield American, his sonJames McClean owns approximately 7 percent, JeanetteMcClean owns approximately 6 percent, and all but I per-cent of the remainder is owned by other children of RobertMcClean. This configuration of officers, directors, and own-ership has applied to Shield-Pacific since 1974.In June 1974, Shield-Pacific acquired Volcanite, Ltd., aspart of a lawsuit settlement. At all material times Volcanitehas been engaged in the production and sale of light-weightaggregate from its quarry in nearby Puuwaawaa, locatedapproximately 22 miles from Kailua-Kona. Volcanite hasbeen a wholly owned subsidiary of Shield-Pacific since June1974, its officers being Robert and Jeanette McClean, andits directors being this couple along with Phyllis Sakamoto,who has been the regular bookkeeper for both Shield-Pa-cific and Volcanite. At various times between June 1974and October 1977, Robert McClean transferred nonsupervi-sory employees between Shield-Pacific's and Volcanite'spayroll. Thus, around late 1975 or early 1976, all Volcanitepersonnel were transferred to Shield-Pacific's payroll: thenaround July 1977 a number from Shield-Pacific were trans-ferred back to Volcanite's payroll.In April 1977 Shield-Pacific closed down its Hilo plant.Since then, Shield-Pacific's activity at Hilo has been limitedto selling off inventory, arranging for excavation of fill ma-terial, and leasing certain real property. Kenneth Wersinghas been assigned since April 1977 to oversee these residualoperations. James McClean, formerly in charge of the Hiloplant, became Shield-Pacific's manager of operations inApril 1977, responsible for assisting Robert McClean inday-to-day handling of all Shield-Pacific's remaining loca-tions. During the period from April to early November1977, George Lincoln was in charge of Shield-Pacific's non-quarrying Kailua-Kona operations, and Mel Macy was incharge of Waimea, while John Ventura was responsible forShield-Pacific's two quarries and that of Volcanite.Around April 1977, Shield-Pacific's offices relocated intosmall adjacent buildings situated approximately 100 yardsfrom its Kailua-Kona plant. Robert and Jeanette McClean,Sakamoto, and two office clericals, Eileen Koyanagi andMitsui Akazawa, occupied space there. The land on whichthese two buildings and the Kailua-Kona plant were lo-cated was owned by, and leased from, McClean RanchProperties, which is wholly owned by Shield American.turn, obtained those same goods and materials from outside the State ofHawaii, I find that Shield-Pacific. I.d., and West Hawaii Concrete. L.d..both individually and collectively, are employers within the meaning of Sec.2(6) and (7) of the Act. I also find that the Union is a labor organizationwithin the meaning of Sec. 2(5).410 SHIELD-PACIFIC. LTD.In 1968 Shield-Pacific had recognized the Union as col-lective-bargaining representative of all of its nonsupervisoryemployees, excluding office clericals. Volcanite had recog-nized the Union in a similarly described unit some timeprior to 1968. Both corporations had entered into a series ofcollective-bargaining agreements with the Union. In June1974, Robert McClean signed such an agreement forShield-Pacific, effective from March 1, 1974. to February28, 1977. Following Shield-Pacific's acquisition of Vol-canite, the Union and Volcanite made a separate agreementin March 1975, replacing the 1973-76 contract that hadbeen executed by Volcanite's prior owner. The substitutedVolcanite agreement, signed by Robert McClean, was al-most identical to the 1974-77 Shield-Pacific agreement. andhad the same expiration date of February 28, 1977.In June 1975, Shield-Pacific and Volcanite, both of whichhad been experiencing financial difficulties, instituted chap-ter XI bankruptcy proceedings. In September 1976, thebankruptcy court approved a plan of reorganization whichenabled the two companies to avoid bankruptcy and con-tinue their operations. Pursuant to the plan, Shield-Pacificobtained financing from Aetna Business Credit, a Califor-nia lender, and settled with its creditors. This left one majordebt, a $950,000 obligation to Aetna, to be paid off inmonthly installments over a 5-year period. The arrange-ment with Aetna was embodied in a General Loan andSecurity Agreement signed by Robert McClean on Septem-ber 14, 1976. In this document, Shield-Pacific, Volcanite,McClean Ranch Properties, and Robert McClean person-ally all guaranteed the debt to Aetna.Commencing in February 1977, Shield-Pacific and theUnion engaged in negotiations for a new contract. The ne-gotiations lasted several months and culminated in anagreement effective from March 1, 1977, to February 29,1980. No separate Volcanite contract was executed, and thetestimony is in conflict as to reasons why. Robert McCleantestified that upon completion of negotiations he assumedtwo separate contracts would be executed, and when WillieCrozier, union business representative, presented him witha draft agreement naming only Shield-Pacific. he(McClean) expressed a desire to have separate contractsnaming both corporations. Crozier asserted in response wasthat the agreement had been negotiated on the basis ofShield-Pacific alone and the Union was unwilling to pre-pare a separate Volcanite contract. Contrarily, Crozier tes-tified that there was no specific discussion during the 1977negotiations as to whether a Volcanite agreement would beexecuted, and the Union saw no need for such an agree-ment inasmuch as there were no longer any Volcanite em-ployees in the bargaining unit (all having been previouslytransferred to Shield-Pacific's payroll). Crozier testified fur-ther that Robert McClean never expressed the desire toreach a separate Volcanite contract, and that the Union atno time refused to execute such a contract, which it wasactually willing to do.'5Crozier added that the first time any discussion about a separate Vol-canitc agreement ensued in 1977 was around August or September. whenRobert McClean, who by then was transferring employees from Shield-Pa-cific's to Volcaimte's payroll, told ('rozier he wanted to make fringe benefitcontributions in Volcanite's name Crozier's recalled replying that althoughthe Union would accept a check drawn on Volcanite's account. it swould stillThe period from May through October 1977 was markedby certain friction between the Union and Shield-Pacific,resulting primarily from attempts to enforce provisions ofthe contract. In May, a dispute arose between Crozier andRobert McClean over the use of' supervisors to perform unitwork, a matter that was not fully resolved before November1977. Another dispute concerned Shield-Pacific's failure topay retroactive wage rate increases as provided for in the1977 contract. Crozier made numerous unsuccessful at-tempts during the summer and fall of 1977 to obtain thismoney for his members. In addition, Crozier had receivedcomplaints from employees whose medical bills were notbeing paid because of Shield-Pacific's delinquency in healthand welfare contributions. In fact, Shield-Pacific was delin-quent in payments during 1977 and has not submitted suchtrust fund contributions for work performed after Jul,1977. This problem caused a number of meetings betweenCrozier and Robert McClean. as the Union sought to ob-tain Shield-Pacific's compliance with terms of the contract.Crozier testified that by October 1977 his calls to McCleanwere being ignored. Late that month Crozier prepared aninventory of Shield-Pacific's assets and submitted this witha report to his superiors recommending that the Union takelegal action to enforce the contract.'On November 1, all but three of Shield-Pacific's bargain-ing unit employees (and those who had previously beentransferred nominally to Volcanite's payroll) were laid off.Testimony of Robert and James McClean was that theCompany had been losing money throughout 1977. and theprecipitating cause of the November I layoffs was a cashshortage resulting from failure of a Canadian customer topay $50,000 owed for the purchase of Volcanite aggregate.Robert McClean had gone to the mainland in late Octoberto collect this sum, but he was unsuccessful because of adispute between the customer and the shipper. On or aboutOctober 31 Robert McClean telephoned James long dis-tance and told him to shut down Shield-Pacific. JamesMcClean suggested the Company retain one or two unitemployees at each location and keep facilities in operationat least for the sake of appearance. Robert McClean ac-cepted that suggestion, and it was decided that three of themost senior and versatile employees, Harvard Kaneshiro,Ralph Alapai, and Howard Alapai, would be retained andall others immediately laid off. Robert McClean askedJames to handle the layoff in a nice way "because we hadsome really fine employees." The verbal advice made toaffected employees at the time reflected James McClean'sview that such layoffs were "temporary" in nature.From November I through the end of that week, JamesMcClean, Lincoln, Macy, and Ventura, along with thethree unit employees (Kaneshiro and the two Alapais). car-ried on the operations of the business. About November 4.Crozier visited the Waimea, Puuwaawaa, and Kailua-Konalocations. He found only the three unit employees working.be considered a Shield-Pacific contribution for recordkeeping purposes sincethe collectise-bargaining agreement named only Shield-Pacific. Crozier of-fered at the time to prepare a separate Volcanite agreement, but McCleandeclined this "updatlingl."6 All dates hereafter in the months of October. November. and Decemberrefer to 1977. and those in the months of January through May refer to 1978.unless sho, n otherwise411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthus learning of the layoffs for the first time. Anticipatingthe instructions of his superiors, Crozier told the three em-ployees to complete their shift but refrain from reportingfor further work until notified by the Union. They allobeyed and did not return to work for at least the balanceof 1977. Crozier's reason for actuating strike action wasShield-Pacific's failure to abide by the contract, particularlywith respect to fringe benefit contributions. During the fol-lowing week, he contacted most of the newly laid-off em-ployees to notify them of the Union's action. In that sameperiod, beginning Monday, November 7, Shield-Pacific'ssupervisors (James McClean, Lincoln, Macy, and Ventura)kept the Kailua-Kona and Waimea plants in continuousoperation notwithstanding the Union's strike.Concurrent with these developments, Robert and JamesMcClean had collaborated in the creation of West HawaiiConcrete. Robert McClean had returned from the mainlandin early November claiming to be in a mood of disgust overShield-Pacific's financial problems. When he expressed this,James McClean responded that there ought to be some waythe business could be run successfully. James McClean sug-gested the possibility that he, together with Lincoln, Macy,Ventura, and Sakamoto, might put together some kind of a"deal" and try to "start all over again." Robert McCleanwas willing to consider such an arrangement, and over thenext few days James briefly discussed such an idea withthese four other persons, who expressed interest in pursuingit.A meeting was held at Robert McClean's home the eve-ning of November 10, attended by Robert and JamesMcClean, Lincoln, Macy, and Ventura. Robert McCleanproduced a handwritten list of Shield-Pacific's operating as-sets on which his opinion of fair market value for each itemwas entered. The total valuation of all listed equipment was$1,250,000. Robert McClean offered to sell the equipmentfor that price, and there was a brief discussion of each item.James McClean, Lincoln, Macy, and Ventura acceptedRobert McClean's total price as well as his price for eachindividual item without change. Discussion then turned tothe structure of the new company, and it was decided thatRobert and James McClean would each own 40 percent,and other four persons, as prospective corporate subscrib-ers, would each own 5 percent.7Robert McClean also of-fered to transfer Shield-Pacific's inventory to the new com-pany at book value, estimating this to be $200,000. Theoverall result of this -hour meeting was a joint decisionthat the six prospective corporate subscribers would pur-chase Shield-Pacific's Kailua-Kona and Waimea facilities,intending to commence immediate operations as new en-tity.James McClean deemed commencement of West HawaiiConcrete, unnamed at the time, to be on November II,with himself as chief operating officer and Lincoln, Macy,and Ventura as the remaining work force. Neither payrollI James McClean, although his recollection of the November 10 meetingwas admittedly vague, believed it was Robert who decided what percentageof the new company each person would own. Robert McClean had toldJames on November 5 that he wanted to retain an ownership interest in thenew company, and to "stay close to the situation" because of his obligationto Aetna.records nor testimony is adequate to determine which cor-porate entity compensated individuals employed in busi-ness operations during the week-long period ending No-vember 18. Sometime between November 10 and 16,attorney Robert Smolenski. who had served Shield-Pacificat various times in the past, was retained to prepare Articlesof Incorporation. They were signed by Robert McClean,James McClean, and Sakamoto and were filed November16. Meanwhile, also between November 10 and 16, RobertMcClean, as seller, drafted an agreement of sale to whichthe previously handwritten list of assets was attached intyped form. The proposed agreement provided that assetsbe sold for $1,250,000, payable in monthly installments of$20,000 at 8 percent interest. Shield-Pacific was to retainlegal title to the property as a security interest until the fullprice was paid. Robert McClean had the proposed agree-ment reviewed by Smolenski, who at the same time waspreparing West Hawaii's incorporation papers. West Ha-waii Concrete obtained no independent appraisals or legaladvice with respect to the transaction. The sales agreementwas signed as written on or about November 17 by Robertand James McClean.8 A first payment of $12,500 was notactually made by West Hawaii Concrete to Shield-Pacificuntil March 2. From February 28 to the time of hearing,West Hawaii had made 19 payments on various dates total-ing $102,800, or approximately $70.000 less than theamount then fully owed under the agreement. Sometimeafter November 17, Shield-Pacific effectuated the sale of itsinventory to West Hawaii at the $200,000 price. This wasdone verbally, and there is no indication that West Hawaiihas made any actual payments to Shield-Pacific pursuant tothe transfer. West Hawaii has similarly rented its office andKailua-Kona plant from McClean Ranch Properties on thebasis of mere oral understanding.The officers, directors, and owners of West Hawaii Con-crete have not changed since its inception. Officers areJames McClean, president, and Sakamoto, secretary-trea-surer. Directors are Robert and James McClean, Sakamoto,Lincoln, Macy, and Ventura. These same six individualsare the sole stockholders. with Robert and James McCleanowning 40 percent and the others each owning 5 percent asoriginally contemplated. The initial capitalization of WestHawaii was formally proposed as $20,000. Lincoln, Macy,Ventura, and Sakamoto each paid in $1,000 on or aboutNovember 17, while the remaining $16,000 subscription ofRobert and James McClean together was paid on a laterdate.Robert McClean did not notify Aetna about Shield-Pa-cific's sale of its assets to West Hawaii Concrete untilaround December or January. When Aetna officials learnedof the transactions, they insisted that West Hawaii alsojointly and severally assume obligations under the loanagreement.9While in California on February 14, Robert'James McClean was unable to recall circumstances under which theagreement was executed. He testified that he did not know or could notrecall who drafted the agreement, whether Shield-Pacific used an attorney.how the agreement was presented to him for signature, when or where hesigned it, and who. if anybody, was present at execution.' The original General Loan and Security Agreement provides, in perti-nent part:§4. Ownership of Collateral-Debtor represents, warrants, and cov-enants to Aetna that the Collateral is nov, and so long as Debtor is412 SHIELD-PACIFIC, LTD.McClean, on behalf of West Hawaii Concrete as a director,signed documents obligating West Hawaii to assumeShield-Pacific's $850.000 debt to Aetna. Robert McCleanhad discussed the decision to so obligate West Hawaii withJames McClean and Sakamoto, but not with other direc-tors.Since November 17, West Hawaii Concrete has operatedthe Kailua-Kona and Waimea plants and quarries formerlyrun by Shield-Pacific. There was no hiatus between cessa-tion of Shield-Pacific's operations at those locations andcommencement of West Hawaii's. The activity which WestHawaii Concrete took over from Shield-Pacific constitutedall production operations in which Shield-Pacific was thenengaged. Virtually all equipment used by Shield-Pacific atKailua-Kona and Waimea was covered by the sales agree-ment to West Hawaii, and it has been used by West Hawaiisince November. West Hawaii purchased no new or addi-tional equipment in its first months of operation, and hasmade only minor purchases of equipment since then. Thegeneral nature of West Hawaii's business is the same as wasShield-Pacific's: providing ready-mix concrete, block, andaggregate to commercial and residential customers in thewestern half of the Island of Hawaii. Approximately 80percent of West Hawaii's customers were customers ofShield-Pacific prior to the sale, and approximately 80 per-cent of West Hawaii's suppliers, including all of its majorsuppliers, were suppliers of Shield-Pacific. West Hawaii'ssupervisors are essentially the same as Shield-Pacific's. withLincoln in charge of the Kailua-Kona plant, Macy incharge of the Waimea plant, and Ventura in charge ofquarrying operations (including those of Volcanite at Puu-waawaa).West Hawaii's accounting office is located in one of thetwo adjacent buildings formerly utilized as Shield-Pacific'sobligated to Aetna, will be owned by Debtor and that no other person,firm or corporation has any right, title. interest, claim or lien therein orthereto ...and that Debtor shall promptly notify Aetna in writing ofand duly account to Aetna for the sale or other disposition of saidCollateral or any part thereof or the collection of any Accounts resultingtherefrom ...§5. Location of Collateral-It is expressly understood that the Collat-eral and all books and records are to remain, at all times. in the premisesin which they are now located and that Debtor may not transfer theCollateral, books or records from such premises to other locations.whether in or out of the county or counties where now located, withoutthe prior wnritten approval of Aetna, except for sales of inventory in theordinary course of business.§9. Debtor Representations, Warranties and Covenants-As an in-ducement to Aetna to make advances hereunder, Debtor represents.warrants, and covenants to Aetna that. .it will maintain its existenceas required by the laws of any jurisdiction in which it is organized ordoes business, including the payment of all applicable personal prop-erty, sales, use, franchise, income or similar taxes required by law andwill cause to be paid when due all amounts necessary to fund in accord-ance with its terms, all pension plans presently in existence or hereaftercreated; ... it will not sell, assign, lease, transfer: mortgage. pledgeencumber or other wise dispose of the Collateral or any other of itsproperties, or any part thereof or any interest therein, or attempt so todo (except for sales of inventory in the ordinary course of business) itwill not sell. assign, or otherwise dispose of any of its goods, wares,merchandise constituting stock in trade (except sales of inventory in theordinary course of business), and it will not sell, pledge, assign or other-wise dispose of any of its Accounts except to Aetna .. headquarters. The other building is still used by Shield-Pacific and contains Robert McClean's own office. The en-trances to the two buildings are approximately 15 feetapart, where signs show their respective corporate names.Jeanette McClean, employed and compensated by WestHawaii, nevertheless occupies office space in the Shield-Pa-cific building, where she functions as Robert McClean'spersonal secretary, plus being an officer and director ofboth Shield-Pacific and Volcanite. Koyanagi and Sakamotooccupy office space in the West Hawaii building, whereKoyanagi is now a clerical employee of West Hawaii, whileSakamoto, in addition to being a director, stockholder andbookkeeper for West Hawaii, is bookkeeper for bothShield-Pacific and Volcanite and a director of the latter cor-poration.'0The telephone number for headquarters of Shield-Pacificand West Hawaii Concrete is the same. Incoming calls foreither company are answered by Koyanagi or Sakamoto inthe West Hawaii building. If the call is for Shield-Pacific,they ring Robert or Jeanette McClean on an intercom.Telephone numbers for West Hawaii's Kailua-Kona andWaimea plants are the same as those used by Shield-Pacificat those locations before November 10. The mailing addressfor Shield-Pacific and West Hawaii is the same, while axerox machine located in the Shield-Pacific building isshared with no attempt to separately record the number ofcopies made by each company.With respect to the roles of Robert and James McClean.it was contemplated in the sale of the business that Robertwould not remain active in day-to-day operations at Kai-lua-Kona and Waimea, but that James would assume over-all control. Robert and James McClean both testified thatWest Hawaii Concrete has been operated on that basis, andthat Robert's role, apart from his capacity as a director and40-percent owner, has been limited to advising West Ha-waii concerning financial matters. Robert McClean testifiedthat he now spends a greater proportion of his time than hedid before November on the mainland tending to real estateinterests, and is physically present in Kailua-Kona only 40percent of the time. James McClean testified that he doesnot discuss or consult with Robert concerning his opera-tional decisions, although he still resides in Robert's homefor about half the time and does not maintain a residence ofhis own. In November, December, and January, West Ha-waii placed advertisements in two local newspapers, notify-ing the public of its acquisition of the business formerlyoperated by Shield-Pacific. These named "Bob" McCleanas being one of the six individuals who comprise West Ha-waii Concrete and who are "open and ready to serve youwith ready-mixed concrete, blocks & aggregate."James McClean testified that he made a number of oper-ational changes after West Hawaii Concrete commencedoperations. These changes included adjustments to certainpieces of equipment, renovating certain previously inoper-ative equipment, moving equipment from one place to an-other, changing the Company's policy regarding sale of" In a required annual report for prepaid health care filed for calendaryear 1977 by Sakamoto on behalf of West Hawaii Concrete. the dollaramount of employer contributions was noted to have been "paid by Shield-Pacific. Ltd. towards premiums."413 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"seconds," and altering certain job classifications. However,the major change has been with respect to sand producedby Volcanite. James McClean devised certain changes inthe mixture of Volcanite sand, thereby making it lighter inweight. As a result of this, West Hawaii Concrete has sub-stantially increased the amount of sand it purchased fromVolcanite compared to the amount formerly purchased byShield-Pacific.A related consequence has been a substantial amount ofwork for Volcanite loading and hauling sand to West Ha-waii Concrete. However, Volcanite has not hired any em-ployees to perform this work. Instead, as suggested by Rob-ert McClean, Volcanite and West Hawaii Concrete enteredinto an agreement whereby employees of West Hawaiidrive green Volcanite-owned trucks (which were not cov-ered by the sales agreement) and perform all loading andhauling work. For bookkeeping purposes, West HawaiiConcrete charges this labor back to Volcanite with theamount offset against the purchase price of aggregate.Again, this situation is based solely on a verbal arrange-ment worked out between Robert and James McClean.Louisa Rivera, a dispatcher, has been the only nonmanage-rial employee at Volcanite since November. Shield-Pacifichas continued to employ only one individual, KennethWersing, who prior to November was a member of the bar-gaining unit. Payroll records of West Hawaii Concreteshow, however, that from January through May Wersingwas carried on the payroll of West Hawaii. James McCleantestified that he did not know why Wersing's name ap-peared on the West Hawaii Concrete payroll, and that itwas an apparent "error."Shield-Pacific sold 13 trucks to West Hawaii Concrete aspart of the sales agreement, most of them red and white"mixers" which contained the Shield-Pacific name and logoon their doors. It was months after the November sale thatWest Hawaii Concrete began to place its decal on thetrucks to cover up the Shield-Pacific name. James McCleantestified this was due to delay in obtaining the decals from aprinter. Howard Alapai, who became employed by WestHawaii Concrete around March 1, testified that the WestHawaii decal was placed on his truck during the week thehearing began, and that he was first told about the newdecals by Lincoln approximately a month earlier.After Crozier first heard rumors of West Hawaii Con-crete's formation in late November, he made several unsuc-cessful attempts to contact Robert McClean." Crozier ulti-mately located Robert and James McClean in Hilo on orabout February I and asked them to meet with him thatday. A meeting was held that afternoon in the Union's Hilooffice, in which Crozier began by asking Robert McCleanwhat was happening with "his operation." Robert McCleanreplied that the newly formed West Hawaii Concrete (nam-ing six shareholders) had purchased the Waimea and Kai-lua-Kona operations. Crozier stated that the Union wantedto negotiate a contract, and after some discussion of repre-1 By then Crozier saw that the early November strike was proving totallyineffective. He called a meeting of 12 to 15 former Shield-Pacific employeeson or about January 5 and told them to go back to work if they could, evenif the Company was nonunion. Crozier then called most of the remainingemployees within the following few days and conveyed the same message.sentation principles. Robert McClean said he would conferwith stockholders and provide a answer by February 7.Crozier called Robert McClean on February 7, who tempo-rized by saying he wanted to go to Honolulu and consult anattorney.On February 9. Robert McClean sent Crozier a letter onShield-Pacific stationary stating as follows:I was unable to meet with our attorney in Honolulu onWednesday, February 8th as planned. I will return toHonolulu next Tuesday, February 14th. and will meetwith him later next week. I will respond to you as soonas I have had an opportunity to meet with our attor-ney.However, this was followed on February 17 only by a letteron West Hawaii stationery, sent from James McClean tothe Union, which stated:You have requested this company to recognize theOperating Engineers Local Union 3 as bargainingagent for the company's wage employees.We believe a majority of our employees do not be-long to your Union, or otherwise do not look to you forrepresentation. Accordingly, we are not able to recog-nize you Union as you request.You indicated you will solicit our employees to de-termine the interest of each of them in having yourUnion represent them. In this regard, we point out ourcompany has had a policy of"No Solicitation" for anypurpose on company premises, and we respectfully re-quest that in your solicitation efforts you respect ourpolicy.It is undisputed that West Hawaii Concrete has not recog-nized the Union at any time since February 1. RobertMcClean regards the Shield-Pacific contract as still "in fullforce and effect," but he testified there have been no per-sons employed in the Shield-Pacific bargaining unit sinceNovember. Shield-Pacific has not made any fringe benefitcontributions or otherwise performed any affirmative obli-gation of this contract since November.From commencement of West Hawaii Concrete's opera-tions through the end of 1977, it employed 13 different indi-viduals (including supervisors), 10 of whom had worked forShield-Pacific just prior to the sale. During 1978, however,West Hawaii's operations expanded considerably becauseof increased sales and the closing of its major competitor.Thus, by early March West Hawaii Concrete was employ-ing a total of 36 employees, including supervisors and cleri-cal staff. Since March, the total number of employees hasranged between 36 and 39. James McClean testified that heis in charge of West Hawaii Concrete's hiring and has madethe final decision on all new hires. He described how he orLincoln seeks out the "most qualified" or "best suited" forjob openings from among persons in the community knownto be available.2In late November, Claude Caravalho, Jr., a formerShield-Pacific employee, appeared and spoke with JamesiI James McClean testified that during discussions resulting in West Ha-waii Concrete's purchase of the Shield-Pacific business, there was no particu-lar mention of what would happen to laid-off Shield-Pacific employees noran) later policy established regarding them, although "it was assumed thatwe would use some of those people."414 SHIELD-PACIFIC. LTD.McClean at the Kailua-Kona plant. Caravalho asked aboutgetting his vacation money and other backpay, to whichJames replied that his father was on the mainland trying tomake collections. Caravalho testified that James McCleanthen told him that in order to get this money, he wouldhave to write a letter terminating himself from Shield-Pa-cific. James McClean assertedly stated that after writingthis letter Caravalho would "no longer be in the Union, andthey might hire me for West Hawaii Concrete," adding thatthe Union was taking the Company to court so that if hewere hired by West Hawaii and the Union won the case.the Union might have the right to "put [him] out" for work-ing at a nonunion company. Caravalho's wife Sandra wroteand sent such a letter addressed "to whom it may concern"at Shield-Pacific; however, the effort was futile. JamesMcClean's version of the conversation was that he merelyrelayed his father's position that because Shield-Pacific em-ployees were on temporary layoff status, they would have tobe permanently separated in order to receive vacation pay.He invited a letter from Caravalho to achieve this purpose,but denied (as did Robert McClean), ever seeing one on thesubject. James McClean also denied any mention of theUnion or Caravalho's possible return to employment atWest Hawaii Concrete.David Lewi, a former Shield-Pacific employee in attend-ance at Crozier's meeting of January 5, telephoned Lincolnlater that day, identified himself, advised about the unionmeeting, and asked if there were any job openings. Lincolnsaid, according to Lewi, that there were none at the time,and while it would be good to have some of the old boysback, he would have to have more nonunion than unionmen. Lewi further testified that he called Lincoln back afew weeks later, and was told there were not yet any open-ings. Lincoln's first version of this conversation was that hetold Lewi a majority of people hired by then were not unionmembers, making West Hawaii Concrete a nonunion com-pany. Lincoln later modified this testimony be saying thatwhile he knew when talking with Lewi that a majority ofthe employees hired by West Hawaii Concrete were notformerly with Shield-Pacific, his only remark on the pointwas confined to West Hawaii's being a nonunion company.Around mid-January, Lloyd Case, another laid-offShield-Pacific employee telephoned Macy. He asked Macywhether any jobs were available, and was told no, nor didMacy know when Volcanite would be starting up again.Case testified that Macy then said, "I guess you heard ifyou come to work for the company it has to be on a non-union basis." Macy assertedly continued by stating that for"every union man hired back he would have to hire a non-union man," so that the Company didn't "go over 51 percent" with union men. Macy recalled the conversation asonly being an inquiry about employment, to which he toldCase there was no work available then nor necessarily inthe future.On these facts, General Counsel argues that an alter ego,or in the alternative "successor," situation has been shown.Alter ego status is generally found where two enterprisesunder examination have "substantially identical" owner-ship, business purpose, management, operations, equip-ment, customers, and supervision. Crawford Door SalesCompany, Inc. and Cordes Door Company. Inc., 226 NLRB1144 (1976). The doctrine arises most frequently in the con-text of intercorporate dealings which are alleged to havebeen undertaken as a sham or subterfuge to achieve ulteriorpurposes relating to contractual or legal obligations with aunion. Analysis frequently focuses on whether particulartransactions between two employing entities have resultedin one being a mere "disguised continuance" of the other asopposed to what would flow from bona fide, "arms-length"transactions. The Bell Companv, Inc., et al., 225 NLRB 474(1976), enforcement denied in part 561 F.2d 1264 (7th Cir.1977).It is clear in this case that West Hawaii Concrete consti-tutes the mere alter ego of Shield-Pacific. Although theownership of West Hawaii differs somewhat from that ofShield-Pacific, the fact remains that McClean family mem-bers own a substantial majority of the stock in both compa-nies. Through Shield American, Robert and JamesMcClean control approximately 60 percent of Shield-Pa-cific's stock, while together they own 80 percent of WestHawaii. This represents little meaningful change in com-parative ownership, and sameness in this respect is not pre-requisite to an alter ego finding. Cf. Crawford Door SalesCompany, supra, H.S. Brooks Electric, Inc., 233 NLRB 889(1977). The business purpose of West Hawaii, engaging forprofit in the sale of ready-mix concrete, block, aggregate,and related products, from its Kailua-Kona and Waimeafacilities, to commercial and residential customers locatedon the western side of the Island of Hawaii, approximately80 percent of whom were former customers of Shield-Pa-cific, is precisely the same as was Shield-Pacific's. Further,the basic equipment used by West Hawaii is identical (withminimal exception) to that formerly used by Shield-Pacific.Creation of West Hawaii Concrete did not result in anychange with respect to supervision. As before, the threeprincipal supervisors are Lincoln, in charge of the Kailua-Kona plant, Macy, in charge of the Waimea plant, andVentura, in charge of the quarries. The management ofboth Respondents is still largely controlled by RobertMcClean. Aside from his capacity as stockholder and direc-tor, with continued occupancy of an office adjacent to WestHawaii's own, Robert McClean dictated terms of West Ha-waii's creation and its acquisition of assets,' was held outpublicly as a coequal member of West Hawaii's manage-ment, initiated the policy of having West Hawaii Concreteemployees perform driving functions for Volcanite, obli-gated West Hawaii on the $850,000 Aetna loan after con-ferring only with James McClean and Sakamoto, and dealtwith Crozier in regard to the Union's undifferentiated de-mand for recognition. James McClean, ostensibly West Ha-waii's chief executive, was tellingly vague in his testimonyI3 Many dubious circumstances surrounded the November sale transac-tion. indicating it was anything but "arms-length" in nature. The negotia-tions leading up to execution of the agreement were extraordinanly brief,consisting of one short conversation between Robert and James McClean onNovember 5 and a I-hour meeting on November 10 There was a totalabsence of "negotiation" in the normal sense of the word. James McCleanand other buyers simply accepting meekly the terms set down by RobertMcClean These buyers did not seek outside legal advice or appraisals, butinstead relied heavily on Robert McClean who himself arranged for the salesagreement to be reviewed by the same attorney who was simultaneouslyincorporating West Hawaii Concrete415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout details of the November sale transactions, payrollmatters, the lease of office space and premises, duties ofoffice staff and truckdrivers, and the manner in which hisown and other rates of compensation were established.',Overall, and given some degree of change in managementand ownership configurations, the composite of all relevantfactors demonstrates that West Hawaii Concrete continueswith similar operations as the disguised alter ego of Shield-Pacific.' Cf. Big Bear Supermarkets 3, 239 NLRB 179(1978); Tricor Products, Inc., 239 NLRB 65 (1978); WatsonMeat Co., 234 NLRB 1115 (1978); H.S. Brooks Electric,Inc., supra, Parklane Hosiery Co., 203 NLRB 597 (1973):Rushton & Mercier Woodworking Co., 203 NLRB 123(1973). The circumstances validate General Counsel's alle-gation of refusal to bargain, both intrinsically and as laterovertly declared in a written withdrawal of recognitionfrom the Union, thus establishing a violation of Section8(a)(5).Further, I find that Respondent has violated Section8(a)(1) by several coercive utterances, each of which bearsthe forseeable effect of inhibiting protected activities. Re-specting paragraph 9(a) of the amended complaint, I creditthe testimony of Case, attributing to Macy the statementthat West Hawaii Concrete was hiring at least one "non-union man" for every "union man." with an express objec-tive of circumventing the Union's rights. Case was a believ-able witness, whose flights of intensity and emotion did notdetract from an essentially truthful recollection. Macy'sperfunctory denial of the offending statements is rejected,as based on little more than coached and evident self-inter-est.Respecting paragraph 9(b), I credit Claude Caravalho asto statements by James McClean in their conversation atthe Kailua-Kona plant around late November. Here,McClean coercively induced a renunciation of Caravalho'ssettled preference for representation by the Union. Cara-valho's memory of essentials was adequate, and his diffi-culty with surrounding details was effectively cured by spotcorroboration of the observant and forthright Sandra Cara-valho. James McClean's contradicting denial is totally re-jected.'6Similarly, Lincoln's credited statement to Lewi that "hewould have to hire more nonunion than union men" was inviolation of Section 8(a)(1) as alleged in paragraph 9(c).Lincoln's admitted version of details concerning this con-versation is but further evidence of the fixed, unlawful per-4 James McClean testified to a number of operational "changes" thathave occurred since West Hawaii's formation. Most of these changes areminiscule, such as installing a motor guard, moving a generator, repairingtrucks, and seeking a new credit policy from suppliers. James McClean con-ceded that when formerly manager of operations for Shield-Pacific. he hadmade or sought to make several of these same changes.15 Alter ego relationships were found to exist, despite father-to-son trans-fers of managerial authority, in Flirte Chief Inc., et at., 220 NLRB 1112(1975); Crawford Door Sales Conmpany, supra; Herman Brothers Pet Supply,Inc., et al., 138 NLRB 1087 (1962), enfd. 325 F.2d 68 (6th Cir. 1963).1' In this and most significant aspects of his testimony, I confidently dis-credit James McClean. He presented evasively and with blithe effronterythat gave every appearance of deceit and falseness. This emphatic credibilityresolution fully permeates his description of roles in West Hawaii Concrete,and is an integral part of the alter ego branch of the case. To this extent I findRobert McClean equally unworthy of belief, although superficially moreunctuous in delivery.ception he and Macy'. both minor investors, had of the sig-nificance attaching to newly formed West Hawaii Concrete.Lincoln's denial of critical remarks is particularly suspectbecause of his demeanor and his transparent efforts to slantall testimony supportively toward Respondent's variousfrivolous defenses.General Counsel has alleged that James McClean's "no-solicitation" statements in his February 17 letter are in-dependently violative of Section 8(a)(1), premising this the-ory on Essex International, Inc., 211 NLRB 749 (1974). 1decline to find a violation in this regard, on grounds thatthe communication was neither intended for, nor so far asknown transmitted to, employees.'7Finally. I hold that Respondent's conduct constitutes aviolation of Section 8(a)(3) with respect to all Shield-Pacificemployees laid off November I, and with special limitedregard to Harvard Kaneshiro. Direct and inferential evi-dence establishes that West Hawaii Concrete was artifi-cially vitalized for no other real purpose than to evadeShield-Pacific's collective-bargaining relationship with theUnion and the 1977-80 contract. Since this contract ex-pressly provided for a right of recall in order of seniority(Sec. 07.02.00),. the failure to recall these employees wasmotivated by the same discriminatory considerations as theunderlying alter ego phenomenon. See Helrose Bindery,Inc., and Graphic Arts Finishing, Inc., 204 NLRB 499(1973); Circle T Corporation, 238 NLRB 245 (1978).Finding, too, that the Union's rather ethereal strike wasprolonged by Respondent's unfair labor practices (includ-ing deliberate refusal to communicate with Crozier duringthe early November-late January period), Harvard Kane-shiro's situation is characterized as at least that of an unfairlabor practice striker with rights attendent thereto. Shouldhe be deemed not to have made an unconditional return towork offer subsequent to November 4, there would be nocommencement of backpay in this individual case. I believesuch a result would be arbitrary and unrealistic. JamesMcClean was on notice as early as January 5 that theUnion disclaimed any continuing intent that its memberswithhold services. If this were not enough, by March I bothother originally absenting employees (Ralph and HowardAlapai) had been re-employed with West Hawaii Concrete.Under these circumstances a fair and prudent disposition,which I make, requires that Respondents be held to havewaived a direct, express unconditional return to work offerfrom Harvard Kaneshiro as of March 1. Accordingly, I ren-der conclusions of law that Respondents, by refusing tocontinue recognizing the Union in an established and con-tractually defined appropriate unit; by unilaterally chang-ing wages, fringe benefits, and other terms and conditionsof employment: by discriminatorily laying off employeesnamed in paragraph 7 of the complaint and by failing andrefusing to reinstate or rehire certain of the laid-off employ-ees as named in paragraph 8 of the complaint (in both in-stances as modified by amendments proposed and allowedat transcript pages 6 and 63); and by telling employees that"IGeneral Counsel introduced a posted no-solicitation rule as Exh. 42(received in evidence at transcript page 878). It is not facially impermissible,and I adhere to rulings that without an allegation of unlawful promulgationthe significance of G.C. Exh. 42 was not a fully litigated matter, nor does itotherwise warrant further treatment (General Counsel did not allude to thisevidence in the post-hearing brief).416 SHIELD-PACIFIC. ITI).continued membership in the Union would limit their op-portunity to return to work, has engaged in unfair laborpractices within the meaning of Section 8(a)(1), (3). and (5)of the Act.Upon the foregoing findings of fact, conclusions of law.and the entire record, and pursuant to Section I(c) of theAct, I hereby issue the following recommended:ORDER"SRespondents, Shield-Pacific. Ltd.. and West Hawaii Con-crete, Ltd., their officers, agents, successors and assigns.shall:I. Cease and desist from:(a) Refusing to recognize the Union and to honor andapply the current collective-bargaining agreement with theUnion, which is effective to February 29, 1980, and coversthe following unit for which the Union is exclusive repre-sentative:All employees employed on the Island of Hawaii in theState of Hawaii, excluding office clerical employees,professional employees, watchmen, and supervisors asdefined in the Act.(b) Laying off or in any other manner discriminatingagainst employees to discourage their membership in theUnion, or in any other labor organization.(c) Telling employees that continued membership in theUnion will limit their opportunity for return to work.(d) In any manner interfering with, restraining, or coerc-ing employees in the exercise of their rights under Section 7of the Act.2. Take the following affirmative action to effectuate thepolicies of the Act:(a) Offer Charles Aiu. Anthony Aki, Claude Caravalho,1 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.Lloyd Case. Clifiord Denis. Melvin Fujihara, Perfecto(janancial. Alvin Hao. Francis lao. Abraham Keanaaina,David Lewi, Takita Okubo, Joseph ()ntiveros, and JamesSantos reinstatement to their lormer positions of employ-ment without prejudice to seniority or other rights andprivileges, and make them whole, along with Herbert Ala-pat. Raymond Branco. Berklex Kala. Ramond Kaluau.David Kauhi, Virgil Mac5. Albert Mitchell. Charles Mitch-ell. Fred Solomon, and Kenneth Wersing, lfr losses in pa!incurred as a result of being laid off on November 1. 1977.and along with Harvard Kaneshiro for his loss in pa! in-curred as a result of failure and refusal to reinstate or rehirehim on or after March 1, 1978. all as provided in 1'W4oolworth (ompan,v. 90 NLRB 289 (1950). and FloridaSteel Corporation, 231 NLRB 651 (1977).(b) Preserve and, upon request, make available to theBoard or its agents for examination and copy ing, all payrollrecords, social security payment records, timecards. person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.)c) Post the attached notice marked "Appendix" attheir Hawaii places of business. Copies of this notice, onforms to be provided by the Regional Director for Region20, after being duly signed by Respondents or their autho-rized representative, shall be conspicuously posted immedi-ately upon receipt and be maintained for 60 consecutivedays thereafter in all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondents to insure that such notices are not altered. de-faced, or covered by any other material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order. what steps have beentaken to comply herewith." I decline to recommend a remedial interest rate ,1' 9 percent on backpaybecause it is inappropriate to do so in light of the recency and thoroughnessin and by which the Board examined this subject and chose the "adjustedpnme rate" principle of Florida Steel:0 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted b) Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board'"417